Robert Champeau was convicted by a jury in the circuit court of Jo Daviess county of the crime of obtaining the money of Henry Goldhagen by means and by use of the confidence game. (Ill. Rev. Stat. 1939, chap. 38, par. 256.) Defendant has sued out this writ of error and urges as ground for reversal that his guilt was not proved beyond a reasonable doubt. Specifically, he argues that the evidence does not show he obtained the money of Goldhagen or that he obtained it by reason of any confidence reposed in him by Goldhagen.
The evidence shows that Goldhagen was a poorly educated man and that he had lived on a farm all of his life. Champeau lived in Kansas City, Kansas, and had at different times sold novelties and punchboards. About 2:00 o'clock in the morning of April 11, 1939, Champeau and a man known as Howard Ward entered the DeSoto Hotel in *Page 236 
Galena, Jo Daviess county, together, and were assigned to rooms 35 and 37. In the next two days they were seen going in and out of each other's rooms. Champeau signed the register as Robert Daugherty. In the afternoon of April 11, 1939, Goldhagen was repairing a fence on his farm in Jo Daviess county when Champeau drove up in a blue or blue-green Dodge sedan bearing a Kansas license. Champeau introduced himself to Goldhagen as Robert Norton, told him he was a horse-buyer and asked whether Goldhagen knew of any one who had horses to sell, and they then went in Champeau's car to another part of the farm to look at some. While doing so they visited and during the conversation, Champeau, on inquiry, ascertained the size of the farm, the price paid for it, that Goldhagen owned it and the livestock on it and that the livestock were not mortgaged. He also learned what bank Goldhagen did business with and that Goldhagen was in good standing with the bank. Champeau then advised Goldhagen that he should have more cattle on the farm and suggested that he borrow money for that purpose. Champeau drove Goldhagen back to where he had first seen him, and told him if he decided to buy the horses he would come back the next day.
Champeau returned the next morning about 9:30 o'clock and, after looking the horses over once more, said he would buy them. He told Goldhagen if he would go to town with him he would pay him and he (Champeau) would get a truck and come back and load up the horses. They drove to Galena and, at Champeau's suggestion, stopped at a tavern and had a drink of whiskey. They then went to the telegraph office and Champeau asked if there was any money there for him, saying his name was Bob Norton. When informed there was none, Champeau said they would just have to wait and suggested they go to his hotel room, which they did. In about five minutes, Champeau said they ought to have another drink of whiskey, but Goldhagen said *Page 237 
he did not want one. Nevertheless, Champeau left the room and returned with Howard Ward, whom he introduced as a whiskey salesman. Champeau and Ward drank whiskey and Goldhagen drank coca cola. Champeau began talking about cattle and how much money Goldhagen could make out of them on his farm. He said he had been "put wise" to a bargain in cattle, but it would take cash and they had to be taken quickly. He urged Goldhagen to borrow the money and buy them. Goldhagen testified that he did not want these cattle in the first place, but after Champeau talked to him, he thought he did. The three of them then got in Champeau's car, Champeau insisting that Goldhagen sit beside him in the front seat, and drove to Elizabeth. Champeau slapped Goldhagen on the leg and told him this was his "lucky day" and that he was going to help Goldhagen out, and continued to talk of the money Goldhagen could make. He told him "Next summer I am going to come and hunt squirrels and everything on the farm, now that I am helping you out." When they arrived at Elizabeth, Goldhagen went to the bank, borrowed $700 and withdrew $100 from his checking account. They then drove back to the hotel at Galena, Champeau explaining he wanted to see if there was any mail for him. They went to Champeau's room and Champeau and Ward drank some more whiskey, Goldhagen drinking coca cola. Ward then offered to "buy Champeau a drink" if he would teach him how to play the card game Champeau had played the night before. Champeau said he would tell him and began to diagram it on paper, and then said they had to have a deck of cards. Ward left and came back with the cards. Champeau called it a "bluff game" and asked Goldhagen if he had ever played it. Goldhagen said he never had and Champeau said "You can watch. It will cost Ward a drink and cost you nothing." At first they bet matches, then money, starting with a dollar and increasing the amount of the bets. After several bets, Champeau showed Goldhagen that he had two aces down *Page 238 
and whispered "See what I have." Ward then put a pile of money on the table and demanded that Champeau put up his money. Champeau said he did not have it but offered to bet his car. Ward refused and demanded cash. Champeau said he would go see if his money had come yet, and told Goldhagen to "watch Ward so he wouldn't take the money." Champeau returned in a few minutes and said his money was not there. He took Goldhagen aside and asked him to "let me have your money until mine comes. We can't lose, you know what I've got." Goldhagen handed it to him and testified he did so because he wanted to help "Norton," so he wouldn't lose his money; that he trusted him and thought he was Goldhagen's friend. Champeau then dealt each of them another card — an ace to Ward. Ward said "I win," and picked up the money. Goldhagen protested, but Champeau told him to be quiet, that Ward had won it "fair and square." Ward left the room and Goldhagen started to follow, but Champeau shoved him back. In a few minutes Champeau suggested that they go to the telegraph office and see if his money had come yet. However, when they reached the street Champeau started walking in the opposite direction from the telegraph office. Goldhagen told him he was going to get a policeman, but when he returned Champeau was gone. About this time Ward was seen hurrying to the car Champeau had been driving, and concealing his features.
Champeau's testimony is contradictory to that above set forth, and is to the effect that the card game was Goldhagen's idea and that he boasted that he was quite a gambler.
We cannot agree that the evidence fails to show that Champeau received the money. The evidence is that Goldhagen handed the money to Champeau, and the jury was warranted in believing that Champeau then received it with the knowledge that Goldhagen would never get it back. Moreover, the evidence is sufficient to show that Champeau and Ward were co-conspirators in a scheme to defraud *Page 239 
Goldhagen, and Champeau cannot be heard to say he never received the money.
We are also of the opinion Champeau obtained Goldhagen's money by reason of the confidence reposed in him by Goldhagen. The evidence shows a carefully laid scheme on the part of Champeau to win the confidence of Goldhagen by pretending to be his friend and to help him by letting him in on a bargain in cattle, telling him this was his "lucky day," etc., and after thus winning his confidence, pretending to be in trouble and calling on Goldhagen for aid and asking him to loan him money to bet on a card game about which Goldhagen knew nothing. It is manifest that Goldhagen's purpose in loaning the money was to help a friend who had insiduously and deliberately gained his confidence.
Defendant also complains of the court's action in the giving of certain instructions on behalf of the People. We do not think these objections are well grounded.
The remarks of the State's attorney are not subject to the criticisms made against them.
The judgment is affirmed.
Judgment affirmed.